Citation Nr: 0307201	
Decision Date: 04/15/03    Archive Date: 04/24/03	

DOCKET NO.  02-08 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than July 23, 
1996, for an award of compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability 
(postoperative residuals of laryngeal carcinoma, status-post 
laryngectomy) due to medical treatment provided by the 
Department of Veterans Affairs (VA). 

2.  Entitlement to service connection for hypertension. 

3.  To be clarified.


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from April 1965 to 
April 1967.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from adverse rating decisions issued by the 
VA Regional Office (RO) in Waco, Texas.


REMAND

In March 1998, the RO issued a rating decision granting 
entitlement to VA compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability attributable to 
VA's failure to timely diagnose and treat the veteran's 
squamous cell carcinoma of the larynx.  A 100 percent 
evaluation was assigned for residuals of laryngectomy, and 
the veteran was also awarded special monthly compensation 
(SMC) in accordance with 38 U.S.C.A. § 1114 (k) for complete 
organic aphonia.  This award was made effective to the date 
of the veteran's claim received on July 23, 1996.  

The veteran concurred with the allowance of the benefit, but 
disagreed with the assigned effective date, and has argued 
during pendency of this appeal that VA benefits should have 
been made payable to the time his carcinoma was discovered 
and/or surgically treated by laryngectomy.  He has argued, 
and submitted documentary evidence in support, that he 
presented claims to VA, and asserted an administrative claim 
under the Federal Tort Claims Act which essentially 
duplicated the same substantive allegations contained in his 
later § 1151 claim.  

The Board has carefully reviewed the evidence on file and 
finds that the veteran's initial November 1989 claim for 
compensation or pension alleging disabilities of allergy, 
bronchitis, and respiratory problems did not reasonably raise 
a § 1151 claim in that there was no allegations that VA 
failed to properly diagnose or treat laryngeal cancer.  

There is, however, documentation on file which essentially 
raises the same substantive argument as that made in the 
veteran's 1996 formal § 1151 claim.  Specifically, there is 
on file a Xerox copy a Department of Justice Standard (DOJ) 
Form 95, dated March 28, 1990, which appears to initiate an 
administrative Federal Tort Claim against VA, based upon the 
veteran's argument that VA medical personnel misdiagnosed and 
failed to timely treat his cancer.  This record is shown to 
have been addressed to the "Veterans Administration, 
Regional Office, 2515 Murworth Drive, Houston, Texas."  The 
date stamp on the reverse of this document indicates that it 
was received by the Clerk of the Federal District Court for 
the Northern District of Texas on December 30, 1991.  That 
is, although this Federal Tort Claim form is facially 
addressed to the VA Regional Office in Houston, it is unclear 
whether VA actually ever received this document.  

Additionally, there is on file a Xerox copy of VA Form 21-
526, Application for Compensation and Pension, dated February 
14, 1990, which specifically appears to allege the substance 
of a § 1151 claim "for misdiagnosis of illness and 
neglection (sic) of medical treatment."  Again, however, 
there is no original of this February 1990 form on file, and 
the copy in the veteran's claims folder is date stamped on 
the reverse as having been received by VA on August 18, 2000.  

The evidence on file indicates that, shortly after the 
veteran was diagnosed and treated for laryngeal cancer, he 
initiated an administrative Federal Tort Claim.  This claim 
was considered by VA, and initially resulted in a settlement 
offer, which was later withdrawn.  Although the veteran later 
attempted to bring a tort action in Federal District Court, 
he failed to initiate such action within the applicable 
statute of limitations, and his complaint was dismissed with 
prejudice.  

It seems clear that the appropriate office(s) of VA District 
Counsel serving the Houston and/or Waco Regional Offices were 
involved in consideration of this Federal Tort Claim, as was 
VA General Counsel in Washington, DC.  It will be necessary 
for the RO to conduct a search for original records to 
determine whether the veteran filed a formal or informal 
claim validly raising his § 1151 claim earlier in time than 
his later July 23, 1996, claim.  The two documents referred 
to above, as well as any other documents in the possession of 
VA, may serve to substantiate the veteran's claim for an 
earlier effective date for the payment of VA compensation 
pursuant to § 1151.  Although a Federal Tort Claim filed with 
the Department of Justice would not necessarily constitute a 
valid claim for VA compensation, it must be considered 
whether VA was fairly on notice of such claim on an informal 
basis in accordance with 38 C.F.R. § 3.155, triggering VA's 
duty to provide the veteran with the appropriate formal claim 
form for execution.  Additionally, if the VA Form 21-526, 
dated February 14, 1990, was actually filed with and received 
by VA at or around the time the copy of that form on file is 
dated, that would certainly seem to constitute a formal claim 
for VA compensation in accordance with § 1151 from the date 
of its receipt.

The veteran has also claimed entitlement to service 
connection for hypertension secondary to his VA compensation 
for postoperative residuals of laryngeal carcinoma ("as if" 
service connected).  In denying this claim, the RO has 
indicated that it is apparent that the veteran's hypertension 
preceded the onset of his laryngeal cancer, but this is not 
entirely clear from the evidence on file.  In accordance with 
VCAA, the Board finds that it would be useful to have the 
veteran examined for the production of an opinion on this 
question in accordance with 38 U.S.C.A. § 5103A (d) (2).

In his June 2000 Notice of Disagreement, the veteran wrote 
that his postoperative residuals of laryngeal carcinoma had 
resulted in numerous side effects "such as hypertension, 
dizziness, chronic fatigue and shortness of breath."  In 
adjudicating this, the RO treated the claim regarding 
hypertension as a claim of service connection, but treated 
the veteran's remaining claimed symptoms as a claim for an 
increased evaluation (in excess of the presently assigned 
100 hundred percent plus SMC) for the residuals of 
postoperative laryngeal carcinoma.  The Board finds that this 
issue requires additional clarification.  The question 
presented is whether the veteran is in fact claiming 
entitlement to an increased evaluation, or whether he seeks 
additional awards of service connection for disabilities 
either attributable to service, or attributable to the post 
operative residuals of laryngeal carcinoma.

For these reasons and bases, the case is REMANDED to the RO 
for the following actions:

1.  With respect to the veteran's claim 
for an earlier effective date for the 
payment of § 1151 benefits, the RO should 
conduct a thorough search for any 
additional records which would be in the 
possession of any VA department, 
indicating that the veteran might have 
earlier filed either a formal or informal 
claim for § 1151 benefits prior to his 
July 23, 1996, formal claim.  The Board 
identified two specific documents above 
which may be held in files maintained by 
VA District Counsel for the Waco and/or 
Houston VA Regional Offices.  These 
documents have been tabbed in the 
veteran's claims folder for 
identification.  One, is a February 14, 
1990, VA Form 21-526, which specifically 
appears to raise the issue of a § 1151 
claim against VA for failure to properly 
treat and/or diagnose laryngeal cancer.  
The second form is a March 28, 1990, DOJ 
Standard Form 95, addressed to the VA 
Regional Office in Houston, which also 
alleges a failure to diagnose cancer.  
Although this form appears to have been 
used to initiate an administrative 
Federal Tort Claim, it was addressed to 
VA and would apparently have constituted 
an informal claim for § 1151 benefits in 
accordance with 38 C.F.R. § 3.155.  
Additional records may be found with the 
VA District Counsel or VA General Counsel 
which constitutes formal or informal 
claims which might serve as the valid 
basis for the assignment of an earlier 
effective date as claimed by the veteran.  
The RO should conduct a search for such 
records, document the conduct of such 
search in the veteran's claims folder, 
and consider the veteran's claim for an 
earlier effective date in light of all 
records identified and collected.

2.  In accordance with VCAA, the RO 
should request the veteran to provide a 
clarification with respect to his June 
2000 Notice of Disagreement which stated 
that his "condition" had caused 
numerous side effects such as 
hypertension, dizziness, chronic fatigue 
and shortness of breath.  Specifically, 
the veteran should be asked to explain 
whether he is seeking an evaluation in 
excess of the presently assigned 100 
percent plus SMC for his VA compensation 
payable under § 1151 for postoperative 
residuals of laryngeal carcinoma, or 
whether he is seeking entitlement to 
service connection for additional 
disabilities either attributable to 
service or incurred secondary to 
postoperative residuals of laryngeal 
carcinoma.  He should be offered the 
opportunity of submitting any additional 
evidence or argument he may have together 
with his clarification of exactly what it 
is he seeks in this regard and the RO 
should offer to assist him in collecting 
any evidence which the veteran reasonably 
identifies by properly completed medical 
release forms.  After properly clarifying 
these issues, the RO should take whatever 
additional development actions are 
necessary and proper in accordance with 
VCAA and sound principles of 
adjudication.

3.  The veteran should be provided a VA 
examination by a cardiologist for the 
purpose of determining the etiological 
origin of hypertension which is 
documented as a current disability.  The 
veteran's claims folder should be made 
available to the doctor for review and 
the resulting reported examination must 
state that the veteran's claims folder 
was made available and reviewed in 
conjunction with the examination.  The 
cardiologist should confirm that the 
veteran has a current valid diagnosis of 
hypertension and must provide an opinion, 
based on examination and review of the 
evidence on file, as to whether it is at 
least as likely as not that the veteran's 
hypertension originated as a result of 
VA's failure to timely diagnose and treat 
laryngeal cancer and the resulting 
laryngectomy in late 1989 and early 1990.  
After the performance of this 
examination, the RO should review the 
report to ensure that it contains the 
necessary opinion and should take any 
corrective action necessary should the 
opinion be lacking or absent.  

4.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  

5.  After completing the above 
development, the RO should again address 
the issues pending appeal.  If the 
benefits sought on appeal are not allowed 
to the veteran's satisfaction, the RO 
must issue a Supplemental Statement of 
the Case which provides a discussion of 
the relevant laws and regulations and 
compliance with the duty to assist and 
notify in accordance with VCAA.  The 
veteran and his representative must be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further review after compliance with 
all appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


_________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




